            Case 2:19-cv-05792-GJP Document 19 Filed 03/09/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISHMAEL BURK,                                   :              NO.: 2:19-cv-05792-GJP
                       Plaintiff                :
                                                :              CIVIL ACTION – LAW
       v.                                       :
                                                :          JUDGE GERALD J. PAPPERT
DR. CASSIDY,                                    :
ERIC M. LEKICH, and                             :                 Electronically Filed
GENE SETAR,                                     :
                  Defendants                    :            JURY TRIAL DEMANDED

                 ANSWER OF ABBEY CASSIDY, PSY.D. TO PLAINTIFF’S
                    COMPLAINT WITH AFFIRMATIVE DEFENSES

       AND NOW, comes the Defendant, Abbey Cassidy, Psy.D., (“Dr. Cassidy”), by and

through their counsel, Marshall Dennehey Warner Coleman & Goggin, who files this Answer

with Affirmative Defenses to Plaintiff’s Complaint by respectfully stating the following:

I.     Parties in this Complaint:

       A.       Plaintiff - Admitted.

       B.       Defendant No. 1 – Lillian Budd. The averments contained in this paragraph are

directed at a party other than Dr. Cassidy, and therefore, no response is required. If a response is

required, said averments are denied. By way of further answer, Lillian Budd was terminated by

this Court on January 29, 2020. See Doc. 13.

       C.       Defendant No. 2 – Dr. Cassidy. Admitted in part; denied in part. It is admitted

that Dr. Cassidy provided mental health services to inmates incarcerated at the Bucks County

Correctional Facility. It is specifically denied that she is psychiatrist. To the contrary, she is

psychologist. As a licensed psychologist, her scope of practice does not permit her to prescribe

medications.
            Case 2:19-cv-05792-GJP Document 19 Filed 03/09/20 Page 2 of 6




       D.       Defendant No. 3 – Paul Lagana. The averments contained in this paragraph are

directed at a party other than Dr. Cassidy, and therefore, no response is required. If a response is

required, said averments are denied. By way of further answer, Paul Lagana was terminated by

this Court on January 29, 2020. See Doc. 13.

       E.       Defendant No. 4 – Joan Crowe. The averments contained in this paragraph are

directed at a party other than Dr. Cassidy, and therefore, no response is required. If a response is

required, said averments are denied. By way of further answer, Joan Crowe was terminated by

this Court on January 29, 2020. See Doc. 13.

       F.       Defendants No. 5 and 6. John Does. Per the Court’s Order (Doc. 13), the John

Doe Defendants have been amended to reflect Eric M. Lekich and Gene Setar. Therefore, the

averments contained in this paragraph are directed at a party other than Dr. Cassidy, and

therefore, no response is required. If a response is required, said averments are denied.

II.    Statement of Claim:

       Admitted in part; denied in part. It is admitted that this lawsuit arises from mental health

treatment provided to Plaintiff at the Bucks County Correctional Facility. The remainder of this

statement of claim is denied. The averments contained in the Statement of Claim are conclusions

of law and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied. By way of further answer, Dr. Cassidy is not permitted to prescribe

medication. At no time did she prescribe medication for Plaintiff nor did she modify any

prescriptions that were ordered for Plaintiff. The medications that were prescribed for Plaintiff

were done so by a licensed psychiatrist. At no point did Plaintiff complain of any side effects to




                                                 2
            Case 2:19-cv-05792-GJP Document 19 Filed 03/09/20 Page 3 of 6




the psychiatrist. Further, Plaintiff was 100% compliant with the medication and at no time

refused to take the medication.

III.   Injuries:

       Denied. It is denied that Plaintiff has suffered any injuries as a result of the alleged

conduct of Dr. Cassidy.

IV.    Exhaustion of Administrative Remedies:

       Denied. It is specifically denied that Plaintiff has completed the grievance process at the

Bucks County Correctional Facility. To the contrary, he has not exhausted his administrative

remedies, and as such, this case should be dismissed.

V.     Relief:

       Denied. It is denied that Plaintiff is entitled to any relief as a result of this lawsuit.

VI.    Previous Lawsuits:

       Denied. After reasonable investigation, Dr. Cassidy is without sufficient knowledge or

information to form a belief as to the truth of the averments contained in this paragraph. The

same is therefore denied.

       WHEREFORE, Defendant Abbey Cassidy, Psy.D. respectfully requests that Plaintiff’s

Complaint be dismissed with prejudice and that judgment be entered in her favor.

                                   AFFIRMATIVE DEFENSES

       1.        Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

       2.        At all times material hereto, Abbey Cassidy, Psy.D. provided medical treatment

which conformed to the applicable standard of care.




                                                   3
             Case 2:19-cv-05792-GJP Document 19 Filed 03/09/20 Page 4 of 6




        3.       Plaintiff is unable to demonstrate a deliberate indifference to a serious medical

condition.

        4.       Plaintiff's claims and/or alleged losses, at most, demonstrate a difference of

opinion as to medical treatment.

        5.       Plaintiff's claims and/or alleged losses may be limited and/or barred by the Prison

Litigation Reform Act.

        6.       Plaintiff failed to exhaust his administrative remedies.

        7.       Plaintiff's claims and/or alleged losses are barred by the applicable statute of

limitations.

        8.       The alleged deliberate indifference of Abbey Cassidy, Psy.D. did not cause

Plaintiff to suffer any injury.

        9.       Plaintiff’s claims and/or alleged losses are limited or barred by the Pennsylvania

Mental Health Procedures Act.

        10.      At no time were Plaintiff's constitutional rights violated.

        11.      At all times material hereto, Abbey Cassidy, Psy.D. is immune from suit.

        12.      Plaintiff’s claims and/or alleged losses may be limited or barred by the two

schools of thought doctrine.

        13.      The healthcare providers who provided treatment to Plaintiff utilized their best

professional judgment in evaluating and providing treatment.

        14.      At all times material hereto, the practices of Abbey Cassidy, Psy.D. have been

reasonable and appropriate and have insured the protection of all rights, privileges and immunity

of the public.



                                                   4
          Case 2:19-cv-05792-GJP Document 19 Filed 03/09/20 Page 5 of 6




        15.     At no time material hereto did Abbey Cassidy, Psy.D. act in bad faith or in a

willful, wanton, outrageous, reckless and/or malicious manner.

        16.     Plaintiff did not suffer any injuries or damages as a result of any acts or omissions

by Abbey Cassidy, Psy.D.

        17.     Abbey Cassidy, Psy.D. at no time prescribed medications for Plaintiff.             The

prescribing of medications is outside of Dr. Cassidy’s scope of practice as a licensed

psychologist.

        18.     At no time did Plaintiff complain of any side effects related to his medication.

        19.     At no time did Plaintiff refuse to take his medication.

        WHEREFORE, Defendant Abbey Cassidy, Psy.D. respectfully requests that Plaintiff’s

Complaint be dismissed with prejudice and that judgment be entered in her favor

                                             Respectfully submitted,

                                             MARSHALL DENNEHEY WARNER COLEMAN
                                             & GOGGIN

                                      By:    s/ John R. Ninosky
                                             JOHN R. NINOSKY, ESQUIRE
                                             PA Attorney ID No. 78000
                                             100 Corporate Center Drive, Suite 201
                                             Camp Hill, PA 17011
                                             Telephone: (717) 651-3709
                                             Fax: (717) 651-3707
                                             jrninosky@mdwcg.com
Date:    March 9, 2020                       Attorney for Abbey Cassidy, Psy.D.




                                                  5
         Case 2:19-cv-05792-GJP Document 19 Filed 03/09/20 Page 6 of 6




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 9th day of March, 2020, the foregoing

Answer with Affirmative Defenses was electronically filed with the Clerk of Court using the

CM/ECF system. I further certify that a copy of the foregoing has been served on the following

non-CM/ECF participant by depositing the same in the United States Mail, postage prepaid, in

Camp Hill, Pennsylvania on March 9, 2020:

       Smart Communications/PADOC
       Ishmael A. Burk, Jr. (#NH-0208)
       SCI Smithfield
       P.O. Box 33028
       St. Petersburg, PA 33733


                                            MARSHALL, DENNEHEY, WARNER
                                            COLEMAN & GOGGIN

                                            By: s/ John R. Ninosky
                                                John R. Ninosky
